Motion Granted; Order filed September 23, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00931-CV
                                   ____________

            ALBERT MORRIS AND TILDA MORRIS, Appellants

                                        V.

  AMERICAN HOME MORTGAGE SERVICING AND WELLS FARGO
                    TRUSTEE, Appellees


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-197669

                                     ORDER

      Appellant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 12-
35217. Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellant’s bankruptcy filing,
we stayed all proceedings in the appeal. See Tex. R. App. P. 8.2.
      On September 12, 2014, appellee filed a motion to reinstate the appeal
pursuant to Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a
true copy of the bankruptcy court’s order lifting the stay.

      The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.



                                        PER CURIAM